Mr. Justice Baker delivered the opinion of the court. The evidence in this case is not before us. The objection that the placita does not show a properly constituted court is cured by the additional placita which shows that the judge who presided at the trial was the county judge of Schuyler county and sat in the Municipal Court at the request of the judges of that court. The contention that the record shows no judgment is without merit. The judgment order contained some words which have no proper place in the order. Rejecting such words as surplusage, there is left a judgment in proper form. The statute does not require the Municipal Court to have a stenographer present at trials in that court to take notes of the evidence. That the Municipal Court Act is constitutional is settled by repeated decisions of the Supreme Court. The judgment is affirmed. Affirmed.